File No. 812-13706 As filed with the Securities and Exchange Commission on March 16, 2010 SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 AMENDMENT NO. 1 TO, AND RESTATEMENT OF, THE APPLICATION FOR AN ORDER UNDER SECTION 12(d)(1)(J) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”), GRANTING EXEMPTIONS FROM SECTIONS 12(d)(1)(A) AND 12(d)(1)(B) OF THE 1940 ACT, UNDER SECTIONS 6(c) AND 17(b) OF THE 1 AN EXEMPTION FROM SECTION 17(a) OF THE 1940 ACT, AND UNDER SECTION 6(c) OF THE 1 RULE 12d1-2(a) UNDER THE 1940 ACT AXA Equitable Life Insurance Company AXA Premier VIP Trust EQ Advisors Trust 1290 Avenue of the Americas New York, New York10104 Notice and Order to: Steven M. Joenk Senior Vice President AXA Equitable Life Insurance Company 1290 Avenue of the Americas New York, New York 10104 Communications and Copies of Notice and Order to: Patricia Louie, Esq. Vice President and Associate General Counsel AXA Financial, Inc. 1290 Avenue of the Americas New York, New York 10104 Clifford J. Alexander, Esq. Mark C. Amorosi, Esq. K&L Gates LLP 1treet, NW Washington, DC20006-1600 This document contains a total of 49 pages. Page1 of a total of 49 pages UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION In the Matter of: AXA Equitable Life Insurance Company AXA Premier VIP Trust EQ Advisors Trust File No. 812-13706 )
